                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL    ‘O’
     Case No.     2:17-cv-08977-CAS (KSx)          Date May 13, 2019
     Title        DAVID MUHAMMAD V. TARGET CORP.



     Present: The Honorable       CHRISTINA A. SNYDER
             Catherine Jeang                          Laura Elias                     N/A
              Deputy Clerk                     Court Reporter / Recorder            Tape No.
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                  Russell Behjatnia                                 R. Derek Classen

     Proceedings:         DEFENDANTS’ MOTIONS IN LIMINE (Dkts. [ 36 ], [ 37 ], [ 38 ],
                          filed on December 28, 2018)

I.       INTRODUCTION AND BACGROUND

       On October 10, 2017, plaintiff David Muhammad (“Muhammad”) filed this action
against defendant Target Corporation (“Target”) in the Los Angeles Superior Court. Dkt.
1, Ex. A (“Compl.”). Defendant removed the action to this Court on the basis of
diversity. Dkt. 1 (“Removal Not.”) ¶ 3. Plaintiff alleges that he was injured while riding
an escalator on defendant’s premises, and plaintiff claims that defendant should be held
liable under premises liability and general negligence. Compl. ¶¶ 9, 18.

       Defendant Target Corporation filed three motions in limine on December 28, 2018.
Dkts. 36 (“MIL 1”), 37 (“MIL 2”), 38 (“MIL 3”). Due to mediation attempts by the
parties, the hearing on these motions was continued to May 13, 2019. On May 9, 2019,
plaintiff filed an opposition to defendants’ first motion in limine. Dkt. 54 (“Opp’n).

       The Court held a hearing on May 13, 2019. Having carefully considered the
parties’ arguments, the Court finds and concludes as follows.

II.      LEGAL STANDARDS

       A motion in limine is “a procedural device to obtain an early and preliminary
ruling on the admissibility of evidence.” Goodman v. Las Vegas Metro. Police Dep't,
963 F. Supp. 2d 1036, 1046 (D. Nev. 2013). Trial courts have broad discretion when
ruling on such motions. See Jenkins v. Chrysler Motor Corp., 316 F.3d 664, 664 (7th
Cir. 2002). Moreover, such rulings are provisional and “not binding on the trial judge”
on the court. Ohler v. United States, 529 U.S. 753, 758 n.3 (2000). “Denial of a motion
in limine does not necessarily mean that all evidence contemplated by the motion will be
CV-549 (01/18)                         CIVIL MINUTES - GENERAL                          Page 1 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL    ‘O’
    Case No.      2:17-cv-08977-CAS (KSx)          Date May 13, 2019
    Title         DAVID MUHAMMAD V. TARGET CORP.

admitted at trial. Denial merely means that without the context of trial, the court is
unable to determine whether the evidence in question should be excluded.” Ind. Ins. Co.
v. Gen. Elec. Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004).

III.     DISCUSSION

         A.      Defendant’s Motion in Limine 1
       Defendant moves to preclude plaintiff from calling any expert witness to testify at
trial. Defendant argues that its motion should be granted because plaintiff failed to
provide timely expert disclosures, and because, when plaintiff ultimately filed a
“Designation of Expert, Supplemental”—on September 21, 2018, two weeks after the
date by which the parties were required to exchange expert reports, see dkt. 15 (“Sched.
Order”)—plaintiff failed to identify any witnesses by name. MIL 1 at 3. Instead,
plaintiff stated that,
         Plaintiff(s) may call any or all of the prior or subsequent treating physicians and/or
         any and all healthcare professionals who, although they may be percipient
         witnesses and have not been formally retained as experts, may also be asked to
         render expert testimony. These individuals may be asked to testify concerning any
         and all aspects of the case including the issues of standard of practice, causation
         and damages.
MIL 1, Ex. A. at 1–2. Plaintiff further stated that he “may ask expert witness questions
of any percipient and/or expert witnesses called by any party at trial.” Id. at 2. At the
time defendant filed its motion in limine, defendant argued that it was prejudiced by
plaintiff’s failure to identify witnesses because defendant was unable to determine
whether a deposition was necessary. MIL 1 at 5.
       On January 7, 2019, plaintiff filed his witness list for trial. Dkt. 43 (“Wit. List”).
Plaintiff identified fifteen clinicians who allegedly treated plaintiff. Id. The capacity in
which these witnesses will testify is not specified, nor is the subject matter of their
testimonies. However, at oral argument, plaintiff argued that he has disclosed the subject
matter about which the treating physicians will testify during discovery. Opp’n at 2.1

1
       The Court reviews plaintiff’s opposition brief, notwithstanding the fact that the
opposition was due no later than April 29, 2019, and plaintiff filed his brief on May 9,
2019. See L.R. 7-9. The Court admonishes the parties to abide by the deadlines
established by the Local Rules, and reminds the parties that “[t]he failure to file any
CV-549 (01/18)                         CIVIL MINUTES - GENERAL                          Page 2 of 5
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL    ‘O’
   Case No.      2:17-cv-08977-CAS (KSx)          Date May 13, 2019
   Title         DAVID MUHAMMAD V. TARGET CORP.

The Court has no record of these disclosures. Plaintiff further argues that, pursuant to his
Designation of Experts, cited above, “treating physicians will be asked to testify
concerning any and all aspects of the case, including issues of standard of practice,
causation and damages.” Id.
        The Ninth Circuit has made clear that, “[t]he medical opinion of a treating
physician is entitled to special weight.” Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989)
(citing Burkhart v. Bowen, 856 F.2d 1335, 1339 (9th Cir.1988)). Additionally, a treating
clinician may “testify to and opine on what they saw and did without the necessity of the
proponent of the testimony furnishing a written expert report” under Federal Rule of
Civil Procedure 26(a)(2)(B). Goodman v. Staples The Office Superstore, LLC, 644 F.3d
817, 819 (9th Cir. 2011). However, “a treating physician is only exempt from Rule
26(a)(2)(B)'s written report requirement to the extent that his opinions were formed
during the course of treatment.” Id. at 826; see also Sprague v. Liberty Mut. Ins. Co., 177
F.R.D. 78, 81 (D.N.H. 1998) (“The majority of other courts in the country have
concluded that Rule 26(a)(2)(B) reports are not required as a prerequisite to a treating
physician expressing opinions as to causation, diagnosis, prognosis and extent of
disability where they are based on the treatment.”). In addition, a treating physician must
still comply with the requirements of Rule 26(a)(2)(C). See Cantu v. United States, No.
14-CV-00219-MMM (JCGx), 2015 WL 12743881, at *3 (C.D. Cal. Apr. 6, 2015); Cars 4
Causes, v. Works of Life Int'l Ministries, Inc., No. 11-CV-10315-VAP (PLAx), 2014 WL
12740310, at *2 (C.D. Cal. Mar. 7, 2014) (“Rule 26(a)(2)(C) governs the disclosure of
expert witnesses who are not required to provide a written report for their testimony.”).
Under Rule 26(a)(2)(C), a party must disclose “(i) the subject matter on which the
witness is expected to present evidence under Federal Rule of Evidence 702, 703, or 705;
and (ii) a summary of the facts and opinions to which the witness is expected to testify.”
Fed. R. Civ. Proc. 26(a)(2)(C).
       Where a party fails to abide by its discovery disclosure obligations, that
“information may be introduced if the parties' failure to disclose the required information
is substantially justified or harmless.” Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259
F.3d 1101, 1106 (9th Cir. 2001). “Among the factors that may properly guide a district
court in determining whether a violation of a discovery deadline is justified or harmless
are: (1) prejudice or surprise to the party against whom the evidence is offered; (2) the
ability of that party to cure the prejudice; (3) the likelihood of disruption of the trial; and

required document, or the failure to file it within the deadline, may be deemed consent to
the granting or denial of the motion.” Id. 7-12.
CV-549 (01/18)                       CIVIL MINUTES - GENERAL                            Page 3 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL    ‘O’
   Case No.       2:17-cv-08977-CAS (KSx)          Date May 13, 2019
   Title          DAVID MUHAMMAD V. TARGET CORP.

(4) bad faith or willfulness involved in not timely disclosing the evidence.” Lanard Toys
Ltd. v. Novelty, Inc., 375 Fed. App'x. 705, 713 (9th Cir. 2010) (citing David v.
Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003) ). “[T]he burden is on the party
facing sanctions to prove harmlessness.” Yeti by Molly, 259 F.3d at 1107. The Ninth
Circuit “give[s] particularly wide latitude to the district court's discretion to issue
sanctions under Rule 37(c)(1).” Id. at 1106.
        Plaintiff has not heretofore complied with Rule 26(a)(2)(C). His witness list,
disclosed on January 7, 2019, was provided after the expert discovery deadline, and it
does not identify the subject matter about which the treating physicians will testify.
Notwithstanding this fact, the Court declines to summarily exclude plaintiff’s treating
physicians. As discussed at the hearing on May 13, 2019, plaintiff will specifiy which, of
the fifteen treating clinicians already named, he will call to testify at trial. In addition,
plaintiff will disclose the subject matter about which these clinicians will testify, in order
to comply with Rule 26(a)(2)(C). The Court will not permit cumulative testimony.
       Defendant has argued that it has been prejudiced because plaintiff was delayed in
disclosing the identities of plaintiff’s expert witnesses, and because defendant is unaware
of the subject matter about which these witnesses will testify. Defendant contends that it
could not determine whether depositions of plaintiff’s experts were necessary. MIL 1 at
5. As discussed at oral argument, to cure the prejudice that defendant claims to have
suffered, defendant will have the opportunity to depose plaintiff’s expert witnesses after
plaintiff discloses who he will call to testify.
       Finally, with regard to plaintiff’s assertion that he “may ask expert witness
questions of any percipient and/or expert witnesses called by any party at trial,” MIL 1,
Ex. A. at 2, the Court advises the parties that Federal Rules of Evidence 701 and 702 will
govern which witnesses may testify as to expert issues, and which witnesses may only
testify as to matters within their own personal knowledge. Defendant’s first motion in
limine is therefore DENIED without prejudice to renewal. Plaintiff will submit his
amended expert disclosures by May 20, 2019.
         B.      Defendant’s Motion in Limine 2
      Defendant also moves to exclude at trial any evidence of, or testimony regarding,
medical costs or damages that are greater than the amounts paid by plaintiff or his
insurers. MIL 2 at 6. Defendant further seeks to preclude plaintiff from “recovering
damages beyond what was actually paid” by plaintiff or his insurers. This motion is


CV-549 (01/18)                       CIVIL MINUTES - GENERAL                           Page 4 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL    ‘O’
   Case No.       2:17-cv-08977-CAS (KSx)          Date May 13, 2019
   Title          DAVID MUHAMMAD V. TARGET CORP.

unopposed, and at oral argument, defendant clarified that this motion did not pertain to
damages for emotional distress. Accordingly, this motion is GRANTED.
         C.      Defendant’s Motion in Limine 3
     In defendant’s third and final motion in limine, defendant moves to exclude all
medical bills, which are not used to corroborate the testimony of a witness with personal
knowledge concerning the amounts incurred and paid, on the basis that those bills are
inadmissible hearsay. MIL 3 at 3. This motion is unopposed. The Court therefore
GRANTS defendant’s third motion in limine.
IV.              CONCLUSION

       In accordance with the foregoing, the Court DENIES without prejudice to renewal
defendant’s motion to exclude plaintiff’s treating physicians. Plaintiff will submit his
amended expert disclosures by May 20, 2019. The Court GRANTS defendant’s motion
to exclude at trial any evidence of, or testimony regarding, medical costs or damages that
are greater than the amounts paid by plaintiff or his insurers. In addition, the Court
GRANTS defendant’s motion to exclude all medical bills, which are not used to
corroborate the testimony of a witness with personal knowledge concerning the amounts
incurred and paid.
         IT IS SO ORDERED.

                                                                         00    :    22
                                                  Initials of Preparer        CMJ




CV-549 (01/18)                      CIVIL MINUTES - GENERAL                          Page 5 of 5
